[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Liability has been conceded in this matter. It is presently before the court as a Hearing in Damages.
On April 20, 1997, the plaintiff, while operating his motor vehicle, was stopped in traffic and was struck by the defendant's vehicle causing him to suffer personal injuries as well as damage to his motor vehicle.
The plaintiff incurred medical bills in the total amount of $16,240.78. He suffered injuries to his neck, back and lower right leg (right knee) as a result of the collision. He has been assessed a permanent disability of his neck and back of 5% and a CT Page 13170 disability of 8% to his right knee.
Dr. Kaplan, the orthopedist, although he indicates the possibility of knee surgery in the future, does not recommend the same at this time. It appears that his knee condition has strengthened as a result of an exercise regimen. His neck causes him some discomfort when sleeping or any sudden turning of the neck. The discomfort caused by his neck and back while sleeping have caused him to sleep with a body pillow.
The plaintiff finds himself unable to play soccer, roller blade, climb stairs or make any sudden turns or twisting movements.
The plaintiff, at the time of trial, was 19 years old with his birthday in October. The parties have stipulated to a life expectancy of 56.4 years.
As far as his employment, the plaintiff was employed by the Christmas Tree Shop as a cashier and stocker. He testified that he missed 2 — 2 1/2 weeks of work and was being paid a salary of $125.00 per week at the time.
The court finds that the plaintiff has suffered economic damages in the amount of $10,550.00 and non economic damages in the amount of $20,000.00. As for any future economic damages, the court makes no finding since plaintiff's doctor merely talked of the possibility of surgery. However, he recommends an intensive regimen of exercise. The plaintiff nevertheless suffered permanent injuries to his neck, back and knee. This permanency is divided 5% to the neck, 5% to the back and 8% to the knee. The Court awards future non economic damages of $20,000.00. Total damages awarded are $50,550.00,
The court has, pursuant to statute, examined the file and finds an offer of judgment in the amount of $49,500.00. Interest may run on the judgment at the rate of 12% pursuant to § 52 — 192 (a) of the General Statutes.
Judgment may enter in accordance with the above.
The Court
By Curran, J. CT Page 13171